Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 3/01/2021 has been considered.

Claim Objections
The objection to claim 1 is withdrawn in view of the amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended claim 1 recites “cloud call application.” There is no disclosure of such in the original specification. At most, it discloses SalesLoft web application with Zoom platform (see figure 4). It is assumed that Applicant intends this to equate to the “cloud call application” as amended.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the call" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the (currently amended) claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Scheet eta l. (US 10,708,434, hereinafter referred to as “Scheet”).

Regarding claim 1, Scheet teaches a method of enabling a user to direct a virtual participant bot to join an electronic conference system meeting: 
accepting a URL from the user (figure 3: link 316 to access conference; col. 4, lines 24-27 - A website URL may be included in a meeting invite with a pre-validation process the first time for a given phone number.  It may be a standard website requiring login and/or may include a mobile application.) using a record created using a cloud call application on a server (col. 5, lines 17-21 - Example embodiments may include various additional methods (channels) for scheduling conferences among multiple users.  One example may be a social media account, such as TWITTER, FACEBOOK, SLACK, GOOGLE PLUS+/HANGOUTS, SKYPE, etc.); 
parsing the URL in order to gather meeting details required to join the call using the record (col. 3, line 60 to col. 4, line 10 - The SMS processing module 234 may provide a text interpretation engine that parses the content of the use text messages sent and identifies parameters needed to update the user's callback profile.  Examples may include, dates, names, periods of time prior to conference start times, devices to call, type of communication to link the call, etc.); and 
using the meeting details to enabling a virtual participant bot to join the electronic conference system meeting (col. 5, lines26-31 - virtual assistant/bot integrated with the conference platform interacts with conversation interface to access conference) in order to record electronic information streams related to the electronic conference system meeting (col. 6, lines 56-67 - conference record).  

Regarding claim 2, Scheet teaches the method of claim 1, wherein the meeting details comprise the meeting ID, and the meeting ID is used to enable the virtual participant bot to join (col.7, line 15 - conference ID).  

Regarding claim 3, Scheet teaches the method of claim 1, wherein the user comprises: a sales manager, an administrator, or a participant in the electronic conference system meeting (abstract – customer), or any combination thereof.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Valliani (Pub. No.2019/0392395).

Regarding claim 1, Valliani teaches a method of enabling a user to direct a virtual participant bot to join an electronic conference system meeting: 
accepting a URL from the user (figure 3C: link 334) using a record created using a cloud call application on a server [0036 – cloud-based communication platforms applications such as Skype, WebEx, GoToMeeting, Citrix, etc.]; 
parsing the URL in order to gather meeting details required to join the call using the record [0032 - An exemplary programmed skill for meeting management may comprise processing operations that identify an electronic meeting invite, parse the electronic meeting invite and extract electronic conferencing details from the parsed meeting invite]; and 
using the meeting details to enabling a virtual participant bot to join the electronic conference system meeting [0031 - The electronic meeting invite is an invitation to join a conferencing session at subsequently scheduled meeting time.  An electronic meeting invite is provided, through an application/service, to more than one meeting 
participant (e.g., person, group/team, bot, agent)] in order to record electronic information streams related to the electronic conference system meeting [0028 -  recording or transcribing conferencing session].  

Regarding claim 2, Scheet teaches the method of claim 1, wherein the meeting details comprise the meeting ID, and the meeting ID is used to enable the virtual participant bot to join (col.7, line 15 - conference ID).  

Regarding claim 3, Scheet teaches the method of claim 1, wherein the user comprises: a sales manager, an administrator, or a participant in the electronic conference system meeting (abstract – customer), or any combination thereof.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908.  The examiner can normally be reached on M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALINA N. BOUTAH
Primary Examiner
Art Unit 2443



/ALINA A BOUTAH/           Primary Examiner, Art Unit 2443